Citation Nr: 0007364	
Decision Date: 03/20/00    Archive Date: 03/23/00

DOCKET NO.  95-16 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
penetrating shell fragment wound of the abdomen, post 
colostomy, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for arthritis of the 
right knee as secondary to the service connected residuals of 
a shell fragment wounds of the right leg.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel



INTRODUCTION

The veteran served on active duty from August 1968 to August 
1970.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an September 1994 rating decision of 
the Nashville, Tennessee, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The Board notes that an appeal was not perfected with respect 
to the issue of entitlement to service connection for 
arthritis of the feet secondary to the veteran's service 
connected residuals of shell fragment wounds of the legs.  

After review of the record and in light of the veteran's 
accredited representative's request, the Board has determined 
that the case must be remanded for further development and 
readjudication of the issue of entitlement to increased 
evaluation for the service connected postoperative residuals 
of shrapnel wound of the abdomen  Therefore, the Board will 
only address the secondary service connection issue in the 
body of this decision and reserve further comment on the 
remaining issue for the remand portion of this decision.


FINDING OF FACT

There is no competent medical evidence of a link between the 
veteran's current diagnosis of minimal degenerative joint 
disease of the knee and his service-connected disabilities.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim regarding secondary service connection for degenerative 
joint disease of the right knee.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991); 38 C.F.R. § 3.303, 3.310 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is contending that he is entitled to service 
connection for current degenerative joint disease of the 
right knee which resulted from his service-connected 
residuals of shell fragment wounds.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131.  If a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for disability which is proximately due to or 
the result of a service-connected disease or injury.  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  38 C.F.R. § 3.310 (1999).

The threshold question to be answered concerning this issue 
is whether or not the veteran has presented evidence of a 
well- grounded claim; that is, one that is plausible, 
meritorious on its own, or capable of substantiation.  38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  If not presented, his appeal must fail and there is 
no duty on the VA to assist him in the development of his 
claim because such additional development would be futile.  
Id.

To be well grounded, there must be competent evidence of 
current disability, evidence of the incurrence or aggravation 
of a disease or injury during service, and a nexus between 
the in-service injury or disease and the current disability.  
Furthermore, the evidence needed to establish service 
connection for any particular disability, must be competent.  
That is, an injury during service may be verified by medical 
or lay witness statements; however, the presence of a current 
disability requires a medical diagnosis; and, where an 
opinion is used to link the current disorder to a cause or 
symptoms during service or to a service-connected disability, 
a competent opinion of a medical professional is required.  
Caluza v. Brown, 7 Vet. App. 498 (1995).

It is noted that the service medical records contain no 
evidence of any right knee disorder or disability; nor has 
the veteran alleged any direct relationship between his 
current right knee disorder and his prior period of service.  
Rather, he has claimed secondary service connection due to an 
alleged causal relationship between the degenerative joint 
disease of the right knee and his service-connected residuals 
of shrapnel injuries.

VA radiology report, dated May 1993, noted very minor 
degenerative change in both knees.  VA examination report 
dated August 1994, indicated diagnosis of degenerative 
changes both knees.  Report of VA examination conducted 
February 1997 noted complaints and objective findings as to 
the knees but no diagnosis was recorded.  

The RO determined that the August 1994 VA examination was 
inadequate for rating purposes as the examiner had failed to 
address the question of whether there was a causal 
relationship between the veteran's service- connected 
shrapnel wound residuals and any right knee disorder.  

Report of VA examination conducted in April 1999, indicated 
that the veteran's claims folder and medical history were 
reviewed.  Physical examination of the knees revealed normal 
or near-normal range of motion from 0 to 135 degrees.  X-rays 
of the knees revealed minimal osteoarthritis, both knees.  
The medical examiner further commented that: "It is more 
likely that the mild degenerative joint disease is related to 
the normal aging process than due to the remote shrapnel 
injury, as previously recorded. ..."

The Board notes that the only currently diagnosed disorder of 
the right knee is mild degenerative joint disease.  However, 
a causal relationship between this disorder and the service- 
connected shrapnel wound residuals has been specifically 
ruled out by the medical examiner's opinion contained in the 
April 1999 VA examination report.  Thus, the Board finds that 
the veteran has failed to satisfy the third Caluza 
requirement of a well grounded claim.  That is, he has not 
presented competent medical competent evidence which would 
justify a belief by a fair and impartial individual that it 
is plausible that there is a link between his current right 
knee disability, degenerative joint disease, and his service- 
connected shrapnel wound residuals.  Consequently, this claim 
must be deemed not well grounded and therefore denied.

The Board notes that laymen are not competent to offer 
opinions on medical causation and, moreover, the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Espiritu v. Derwinski, 2 Vet. App. 482 (1992).  
Furthermore, lay assertions of medical causation cannot 
constitute evidence to render a claim well grounded.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to his claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
his application.  This obligation depends upon the particular 
facts of the case and the extent to which the Secretary of 
the Department of Veterans Affairs has advised the claimant 
of the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  In this 
case, the RO fulfilled its obligation under section 5103(a) 
in the Statement of the Case and Supplemental Statement of 
the Case in which the appellant was informed of the reasons 
of the denial of his claim.  There is no indication of record 
that there is evidence pertinent to this case that has not 
yet been obtained.

As the appellant has not submitted the necessary medical 
opinion or other evidence in support of his claim, it must be 
considered not well grounded.  38 U.S.C.A. §§ 1310, 5107 
(West 1991); 38 C.F.R. §§ 3.312, 20.101 (1999).  Since this 
claim is not well grounded, it must, accordingly, be denied.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); Boeck v. Brown, 5 
Vet. App. 14 (1993).



ORDER

Service connection for degenerative joint disease of the 
right knee as secondary to the service connected shrapnel 
wound residuals, is denied.


REMAND

The veteran contends, in essence, that his post operative 
abdominal shrapnel wound residuals are more disabling than 
the current disability evaluation would suggest.  This 
disability is currently rated as 10 percent disabling for 
tender and painful scars under the criteria of Diagnostic 
Code 7804.  He has stated that he experiences discomfort, 
severe muscle spasms, and periodic vomiting.  Therefore, he 
believes that an increased evaluation is justified. 

A review of the objective clinical evidence suggests that the 
veteran may suffer from muscular and digestive impairment.  
There is also clinical evidence of an incisional hernia.  
However, the RO never considered entitlement to a separate 
disability rating for muscular disability and/or 
gastrointestinal impairment associated with the shrapnel 
wound residuals.  The Court has stated that separate and 
distinct manifestations from the same injury may warrant 
separate ratings.  Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994); see also Bierman v. Brown, 6 Vet. App. 125, 130 
(1994).

Furthermore, it appears that there may be additional service 
medical records which have not been associated with the 
claims folder.  The Board notes that the veteran was wounded 
by a grenade explosion in the Republic of Vietnam in April 
1969.  His wounds included multiple fragment wounds of the 
abdomen with penetration of the intestine for which a 
colostomy was surgically placed.  Neither the hospital 
summary reports nor the clinical records of the veteran's 
initial hospitalization at the 93rd Evacuation Hospital as 
well as subsequent hospitalization at the 249th General 
Hospital are of record.  Thereafter the veteran was 
apparently transferred stateside for further convalescence at 
the William Beaumont General Hospital (WBGH), El Paso, Texas.  
While a hospital summary report from WBGH is of record, an 
attempt should also be made to obtain the clinical inpatient 
records of this third hospitalization.  

During the pendency of the veteran's appeal, the regulations 
governing ratings for muscle injuries were changed, effective 
July 3, 1997.  When a law or regulation changes after a claim 
has been filed but before the administrative appeal process 
has been concluded, VA must apply the regulatory version that 
is more favorable to the veteran.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  However, where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Rhodan v. West, 12 Vet. App. 
55 (1998); see also 38 U.S.C.A. § 5110(g) (West 1991) (where 
compensation is awarded pursuant to any Act or administrative 
issue, the effective date of such award or increase shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the effective date of the Act or administrative 
issue).

Since the new regulations were not in effect when the RO last 
reviewed this claim, the RO has not considered the new 
regulations.  Moreover, the veteran and his representative 
have not been provided notice of the new regulations and have 
not had an opportunity to submit evidence and argument 
related to the new regulations.  Therefore, due process 
considerations require that this claim be remanded.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  After completing 
the following evidentiary development, the RO should 
determine which version of the rating criteria, if either, is 
more favorable to the claim for an increased rating from July 
1997 and rate the veteran's shrapnel wound residuals under 
the more favorable version.  If neither is more favorable, 
use the new criteria.  Thereafter, the supplemental statement 
of the case must inform the veteran of the new rating 
criteria for muscle injuries.

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should attempt to develop 
clinical records and hospital summary 
reports from the 93rd Evacuation Hospital 
dated in April 1969, as well as the 249th 
General Hospital dated from April 1969 to 
May 1969, and clinical records from the 
William Beaumont General Hospital (WBGH), 
El Paso, Texas, dated from May 1969 to 
July 1969.  If these records have been 
retired from the medical facilities in 
question, the NPRC in St. Louis, 
Missouri, should be contacted.  Any 
additional service medical records so 
located should be associated with the 
claims folder.

2.  The RO should review the record and 
determine whether the veteran is entitled 
to a separate disability evaluation(s) 
for any muscular and/or gastrointestinal 
impairment associated with the service-
connected penetrating shrapnel wound 
residuals.  Any development deemed 
necessary to make this determination, 
including, but not limited to, further VA 
examinations, should be accomplished.  A 
complete rationale for any decision 
rendered should be provided.  The RO 
should consider the veteran's shrapnel 
wound residuals in light of the change in 
rating criteria effective July 3, 1997.  
With regard to impairment from muscle 
injuries, the RO should consider whether 
the veteran was entitled to a higher 
disability rating prior to July 3, 1997, 
according to the rating criteria in 
effect prior to July 1997; and (2) 
consider whether either the new or the 
old version of the rating criteria is 
more favorable to the veteran's claims 
from July 3, 1997.  See VAOPGCPREC 11-97; 
Rhodan v. West, 12 Vet. App. 55 (1998).  
If the result is the same under either 
criteria, the RO should apply the revised 
criteria from July 3, 1997.  Notice 
should then be given to the veteran.

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all tests reports, special studies or 
opinions requested, appropriate 
corrective action is to be implemented.

In the event that the veteran's claim 
remains denied, in whole or in part, he 
and his representative should be provided 
with an appropriate supplemental 
statement of the case, and an opportunity 
to respond, and the case should be 
returned to the Board for further 
appellate consideration if otherwise in 
order.  The Board intimates no opinion as 
to the ultimate outcome of this case.  
The appellant need take no action unless 
otherwise notified.  He is free to submit 
additional evidence and arguments 
relevant to the issues on appeal.  
Quarles v. Derwinski, 3 Vet. App. 129 
(1992).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 



